internal_revenue_service number release date index number -------------------- -------------------------- ------------------------------------- -------------------------------- in re ---------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b06 plr-152737-03 date date ------------------------- ------------------------ ------------------------ ---------------------------------- ------------------------ --------------------------------- -------------------------------- ------------------------ ---------------------- -------------------------- ------------------- -------------------------- legend legend p a b c date date date date dear ------------------ this ruling is in reply to the letter submitted by p that requested an extension of time under sec_301_9100-1 of the procedure and administration regulations to file the required form sec_970 applications to use lifo inventory_method for two of its subsidiaries a and b this request is made in accordance with sec_301_9100-3 plr-152737-03 on date a b and c became wholly owned qualified subchapter_s subsidiaries qsss of p the parent subchapter_s_corporation as a result of the qsss elections a b and c were treated as divisions of p for federal_income_tax reporting purposes for the tax_year ending date p properly elected the last-in_first-out lifo inventory_method by filing form_970 with its timely filed tax_return for that year p consistently used the lifo_method for both tax reporting and financial statement purposes until date on date the qsss elections for a b and c were revoked and as a result a b and c were no longer treated as divisions of p for tax purposes rather a b and c began their status as subchapter_c corporations on that date b is the wholly owned subsidiary of a which is the wholly owned subsidiary of c which in turn is wholly owned by p all inventory is maintained by a and b for the initial short_year beginning date and ending date and for all subsequent years a and b have consistently accounted for their inventories using the identical lifo_method used by p however p failed to attach the required form sec_970 for a and b to the consolidated federal tax_return for the tax_year ending date the lifo inventory_method has also been consistently used by a and b for their inventories for financial reporting purposes for the relevant period the failure_to_file the required form sec_970 was recently discovered by p soon thereafter p submitted this request for relief sec_472 of the internal_revenue_code provides that a taxpayer may use the lifo_method of inventorying goods specified in an application to use such method filed at such time and in such manner as the secretary may prescribe sec_1_472-3 of the income_tax regulations provides that the lifo inventory_method may be adopted and used only if the taxpayer files with its income_tax return for the tax_year as of the close of which the method is first to be used a statement of its election to use such inventory_method under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of the time to make a regulatory election under all subtitles of the code except subtitles e g h and i provided that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-2 sets forth rules governing automatic extensions for regulatory elections if the provisions of sec_301_9100-2 do not apply to a taxpayer s situation the provisions of sec_301_9100-3 may apply plr-152737-03 sec_301_9100-3 sets forth the standards that the commissioner will use in determining whether to grant an extension of time to make a regulatory election it also sets forth information and representations that must be furnished by the taxpayer to enable the internal_revenue_service to determine whether the taxpayer has satisfied these standards the standards to be applied in this case are whether the taxpayer acted reasonably and in good_faith and whether granting relief would prejudice the interests of the government under sec_301_9100-3 a taxpayer that applies for relief for failure to make an election before the failure is discovered by the service ordinarily will be deemed to have acted reasonably and in good_faith however pursuant to sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested or if the taxpayer was informed in all material respects of the required election and related tax consequences but chose not to file the election furthermore a taxpayer ordinarily will not be considered to have acted reasonably and in good_faith if the taxpayer uses hindsight in requesting relief sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all tax years affected by the regulatory election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money likewise if the tax consequences of more than one taxpayer are affected by the election the government s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made further the interests of the government are ordinarily prejudiced if the tax_year in which the regulatory election should have been made or any_tax years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment under sec_6501 before the taxpayer s receipt of a ruling granting relief under sec_301_9100-3 the information and representations furnished by p a b and c establish that they have acted reasonably and in good_faith in this request furthermore granting an extension will not prejudice the interests of the government accordingly an extension of time is hereby granted to p to file the necessary form sec_970 for a and b for the tax_year ended date this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the form sec_970 when they are filed no opinion is expressed as to the application of any other provisions of the code or the regulations which may be applicable to the transaction specifically no opinion is expressed regarding the propriety of the lifo inventory methods used by p a or b plr-152737-03 additionally recognizing that p has filed several forms applications for change in accounting_method to change the lifo inventory methods of a and b no opinion is expressed regarding these method change requests finally no opinion is expressed regarding the qsss elections by a b and c or the revocation of such elections this ruling is directed only to p a b and c who had requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office copies of this letter are being sent to p and to p’s second designated representative sincerely thomas a luxner chief branch office of associate chief_counsel income_tax accounting
